UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

NOV

7 2002

Dr. Norena Hale
Director, Division of Accountability and Compliance
Minnesota Department of Children, Families, and Learning
1500 Highway 36 West
Roseville, MN 55113-4266
Dear Dr. Hale:
This letter is in response to your April 10, 2002 e-mail inquiry regarding the use of State setaside funds under section 619 of the Individuals with Disabilities Education Act (IDEA).
Specifically, your inquiry is, "Can 619 discretionary dollars be used to fund state monitoring
staff as we do with Part B dollars? It appears to us that 619 administrative dollars must be used
to fund those staff and that 619 discretionary dollars must go for support services which may
benefit children, direct services and for implementation of the State Improvement Plan."
The following information is being provided in response to your request regarding whether funds
under section 619 of Part B may be used for monitoring. In order to completely respond to your
inquiry, information on funds under section 611 of Part B is also included. Following is a breakout of use of State-level set-aside funds under section 611 and section 619 for monitoring:
. 20 U.S.C.
1411(f)(2)- State Administration. The regulations at 34 CFR §§300.620 300.621 specifically permit use of section 611 state administration set-aside funds to
be used for monitoring of local programs and projects for the education of children
with disabilities.
. 20 U.S.C. 1411(f)(3) - Other State-Level Activities. The regulations at 34 CFR
§300.370(a) set forth a specific list of permissible uses of section 611 funds retained
for State set-aside purposes and not used for State administration. This list, which
reflects statutory language at 20 U.S.C.
1411(f)(3),includes administrative costs of
monitoring and complaint investigation, but only to the extent that those costs exceed
the costs incurred for those activities during fiscal year 1985.
. •20 U.S.C. 1419(e) - State Administration. The regulations at 34 CFR §301.25 state
that section 619 state administration set-aside funds may be used for administering
section 619. Therefore, these funds may be used for monitoring programs for
preschool-aged children with disabilities.
. 20 U.S.C. 1419(f) - Other State-Level Activities. The regulations at 34 CFR §301.26
list the specific uses of section 619 funds retained for State set-aside purposes and not
used for state administration. This list, which reflects the statutory language at
20 U.S.C. 1419(f), does not include monitoring as an allowable use of these funds.

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Norena Hale
I hope this information is helpful to you. Please contact Ms. Nancy Treusch at (202) 205-9097 if
you have further questions on this issue.
Sincerely,

• Stephanie S. Lee
Director
Office of Special Education
Programs
cc: Dr. Thomas Lombard
Director, Division of Special Education

